IN the matter of the application of William Burr, negro. Habeas corpus to the jailer of Sussex county.
The prisoner was committed by Justice Morris, for non-payment of a fine of $50, imposed on him, on the information of George Harris, charging him, the said William Burr, free negro, with being a non-resident and being in the State of Delaware, contrary to the statute, c.
The Court discharged the petitioner, on proof that he did not come into the State after the passing of the act of 1851; and could not, therefore, be subject to its penalties.
The act must receive a strict, and not an enlarged construction beyond its terms, which are highly penal.
                                                Petitioner discharged.